ACCEPTED
                                                                            04-15-00061-CV
                                                                 FOURTH COURT OF APPEALS
                                                                      SAN ANTONIO, TEXAS
                                                                       2/11/2015 9:02:49 AM
                                                                              KEITH HOTTLE
                                                                                     CLERK


                   No. 04-15-00061-CV
                                                          FILED IN
                     IN THE COURT OF APPEALS       4th COURT   OF APPEALS
                                                    SAN ANTONIO, TEXAS
             FOURTH COURT OF APPEALS JUDICIAL DISTRICT
                                                   2/11/2015 9:02:49 AM
                        SAN ANTONIO, TEXAS           KEITH E. HOTTLE
                                                           Clerk

                        RAVI BOTLA, M.D.,
                                      Appellant
                                 vs.
                   SALVADOR DEL TORO, JR.,
                                   Appellee

    NOTICE OF APPEARANCE OF APPELLATE COUNSEL &
UNOPPOSED MOTION FOR FIVE-DAY EXTENSION OF TIME TO FILE
     RESPONSE TO PETITION FOR PERMISSIVE APPEAL


TO THE JUSTICES:

     Ravi Botla, M.D. has petitioned this Court to appeal the denial

of a summary judgment order. Salvador Del Toro, Jr. asks this Court

and all parties in the case to take notice that he has retained

appellate counsel: Kimberly S. Keller, Keller Stolarczyk PLLC, 234

West Bandera Road, No. 120, Boerne, Texas 78006, email:

kim@kellsto.com.

     Botla filed his petition for permissive appeal on February 6,

2015. Del Toro’s response is due on February 16, 2015. Due to the

short deadline allowed for the filing of a response to a petition for



                                 -1-
permissive appeal and Del Toro’s recent hiring of new counsel for

purposes of appeal, Del Toro respectfully requests this Court to grant

him a five-day extension of the response deadline, which would make

his response due on February 23, 2015. This extension is needed to

allow newly-retained appellate counsel to review the file, review the

petition for permissive appeal, and prepare and file a response. Botla

is unopposed to this extension request.

                                        Respectfully submitted,

                                        KELLER STOLARCZYK PLLC
                                        234 West Bandera Road #120
                                        Boerne, Texas 78006
                                        Tele: 830.981.5000
                                        Facs: 888.293.8580
                                        /s/Kimberly S. Keller
                                        Kimberly S. Keller
                                        SBN: 24014182
                                        www.kellsto.com
                                        Email: kim@kellsto.com

                                        George W. Mauzé, II
                                        MAUZÉ LAW FIRM
                                        2632 Broadway, Suite 400S
                                        San Antonio, Texas 78215
                                        Tele: 210.225.6262
                                        Facs: 210354.3909

                                        ATTORNEYS FOR DEL TORO




                                  -2-
           CERTIFICATE OF CONFERENCE & SERVICE

      On February 10, 2015, Del Toro’s trial counsel, George Mauzé,

of Mauzé Law Firm, conferred with opposing counsel, Diana L.

Faust, of Cooper & Scully, P.C., and was advised that Botla is

unopposed to this Motion. On February 11, 2015, I served a copy of

this Notice and Motion on those individuals listed below via this

Court’s e-filing system or facsimile:

                            Diana L. Faust
                        Michelle E. Robberson
                        COOPER & SCULLY, P.C.
                     900 Jackson Street, Suite 100
                         Dallas, Texas 75202

                            Brett B. Rowe
                            Nicki K. Elgie
                    EVANS, ROWE & HOLBROOK, P.C.
                    10101 Reunion Place, Suite 900
                      San Antonio, Texas 78216

                                        /s/Kimberly S. Keller
                                        Kimberly S. Keller




                                  -3-